United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
H.H., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
CUSTOMS & BORDER PATROL,
Casa Grande, AZ, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-2197
Issued: May 3, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 31, 2009 appellant filed a timely appeal from an Office of Workers’
Compensation Programs’ decision dated August 10, 2009. Under 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained a lung condition in the performance of duty.
FACTUAL HISTORY
Appellant, a 35-year-old border patrol agent, filed a Form CA-2 claim for benefits on
April 16, 2009, alleging that he developed a lung condition causally related to employment
factors in approximately March 2009. He stated on the form that he developed chills, fever,
night sweats, headaches, cough and chest pain, in addition to shortness of breath. Appellant
indicated that his physicians believed that he had a fungus in his lungs.

Appellant submitted an April 7, 2009 treatment note from Dr. Rajeesh Punnakkattu, a
family practitioner, who indicated that appellant was not able to return to work as of
April 21, 2009. He also submitted an April 7, 2009 treatment note from a physician’s assistant
who stated that he would be off work until he was released by a specialist due to possible valley
fever.
On May 21, 2009 the Office advised appellant that it required factual and medical
evidence to determine whether he was eligible for compensation benefits. It asked appellant to
provide additional information concerning his claim, including a detailed description of the
employment-related exposure which he believed contributed to his illness; the location(s) where he
was exposed; the potentially harmful substances to which he was exposed and the manner in which
the exposure occurred. The Office asked appellant to submit a comprehensive report from his
treating physician describing his symptoms and the medical reasons for his condition, an opinion
as to whether his claimed condition was causally related to his federal employment.
In an April 21, 2009 treatment note, Dr. Punnakkattu released appellant to return to full
duty as of April 22, 2009.
By decision dated August 10, 2009, the Office denied appellant’s claim, finding that he
failed to submit medical evidence sufficient to establish that he sustained a lung condition in the
performance of duty.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing that the essential elements of his or her claim including the fact that the
individual is an “employee of the United States” within the meaning of the Act, that the claim
was timely filed within the applicable time limitation period of the Act, that an injury was
sustained in the performance of duty as alleged, and that any disability and/or specific condition
for which compensation is claimed are causally related to the employment injury.2 These are the
essential elements of each and every compensation claim regardless of whether the claim is
predicated upon a traumatic injury or an occupational disease.3
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed, or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
1

5 U.S.C. §§ 8101-8193.

2

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143 (1989).

3

Victor J. Woodhams, 41 ECAB 345 (1989).

2

The medical evidence required to establish causal relationship is usually rationalized medical
evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.4
Appellant has the burden of establishing by the weight of the substantial, reliable and
probative evidence, a causal relationship between his claimed right shoulder condition and his
federal employment. This burden includes providing medical evidence from a physician who
concludes that the disabling condition is causally related to employment factors and supports that
conclusion with sound medical reasoning.5
ANALYSIS
In the instant case, appellant has failed to submit any medical opinion containing a
rationalized, probative report which relates his claimed lung condition to factors of his
employment. For this reason, he has not discharged his burden of proof to establish his claim
that this condition was sustained in the performance of duty.
Appellant submitted two treatment notes from Dr. Punnakkattu which indicated that
appellant was placed on disability during April 2009 but did not relate this disability to a workrelated condition. The April 7, 2009 treatment from a physician’s assistant does not constitute
medical evidence pursuant to section 8101(2). Appellant did not provide a probative,
rationalized medical opinion that the claimed condition or disability was causally related to
employment factors.6 The weight of medical opinion is determined by the opportunity for and
thoroughness of examination, the accuracy and completeness of physician’s knowledge of the
facts of the case, the medical history provided the care of analysis manifested and the medical
rationale expressed in support of stated conclusions.7 Appellant did not submit a medical
opinion which described his job duties or explained the medical process through which such
duties would have been competent to cause the claimed condition.
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s condition became apparent during a period of employment nor,
the belief that her condition was caused, precipitated or aggravated by his employment is

4

Id.

5

See Nicolea Bruso, 33 ECAB 1138, 1140 (1982).

6

William C. Thomas, 45 ECAB 591 (1994).

7

See Anna C. Leanza, 48 ECAB 115 (1996).

3

sufficient to establish causal relationship.8 Causal relationship must be established by
rationalized medical opinion evidence and appellant failed to submit such evidence.
The Office advised appellant of the evidence required to establish his claim; however,
appellant failed to submit such evidence. Consequently, appellant has not met his burden of
proof in establishing that his claimed lung condition was causally related to his employment.
CONCLUSION
The Board finds that appellant has failed to meet his burden of proof to establish that his
claimed lung condition was sustained in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the August 10, 2009 decision of the Office of
Workers’ Compensation Programs be affirmed.
Issued: May 3, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

Id.

4

